Title: To James Madison from Louis-André Pichon, 17 March 1802
From: Pichon, Louis-André
To: Madison, James


Georgetown le 26. Ventose an 10. (17. Mars 1802.)
Le Soussigné, par Suite de la confiance entiere qu’il n’a cessé de mettre dans Ses rapports avec le Gouvernement des Etats Unis, S’est empressé hier de donner, à Monsieur le Sécrétaire d’Etat, communication des dépêches qui lui ont été adressées conjointement par les commandans des forces de terre et de mer de la République Française récemment arrivées dans la colonie de St. Domingue. Ces dépêches imposent au Soussigné le devoir de faire, auprès du Gouvernement Fédéral, des démarches Sur lesquelles il a déjà anticipé dans une note antérieure à l’occasion de la Guadeloupe, prévoyant l’issue que les affaires de St. Domingue prendraient à l’arrivée des autorités et des forces Françaises.
Les événemens derniers de la colonie en question Sont malheureusement trop connus. Ils ne laissent plus de doute Sur le projet des chefs Noirs de rejetter toute Soumission à la France et, il faut le dire, à la couleur Blanche et aux Nations civilisées, et d’exiger une domination Séparée dont l’expérience a Suffisamment demontré le caractère et la tendance future: Il n’y a aucun doute que toutes les nations policées, et particulierement celles qui ont dans leur Sein, ou dans leurs possessions, un Etat de Société analogue à celui qui existait dans cette colonie, ne Soient interessées au rétablissement de l’ordre interverti Si longtems. Le concert qui parait S’être operé entre toutes les nations Européenes pour atteindre ce but, prouve à quel point la conviction est portée parmi elles à cet egard. Les Etats Unis doivent l’éprouver au même degré: En Conséquence le Gouvernement Français, aujourd’hui à même de travailler efficacement à cet ouvrage, à le droit d’attendre d’eux qu’ils ne permettront pas à leurs citoyens d’entraver et de violer les droits de la République Française, aussi bien que le droit des gens, en Suivant, avec les negres révoltés, aucun commerce Soit pour leur porter des Munitions Soit pour verser des approvisionnemens.
Le Général en chef de l’armée de la République et L’Amiral commandant les forces navales ont pris des dispositions pour empêcher ce commerce; les bâtimens qui tenteraient de le faire Seront confisqués, Sans préjudice de la punition des commandans. Il est à craindre que ces mesures rigoureuses n’entrainent des incidens propres à compromettre la bonne harmonie et il Semble que les Etats Unis pourraient, de leur coté, en adopter de propres, à la fois, à éviter ces incidens et à dissiper les impressions désagréables qui paraissent Subsister relativement aux communications qui ont eu, Jusqu’à ce moment, lieu entre St. Domingue et les Etats Unis. De telles mesures Seraient certainement faites pour convaincre le Gouvernement de la République de la Sincerité des dispositions et des assurances qui ont été manifestées au Soussigné, relativement aux colonies et notamment à celle de St. Domingue.
Le Soussigné doit aussi faire connaitre à Monsieur Madison qu’afin de Surveiller plus éfficacement les relations du commerce étranger avec la colonie, le Général en chef a déterminé qu’il ne Serait admis que dans les deux ports du Cap et du Port Républicain: Tous les autres ports lui Sont fermés; il Sera éssentiel au commerce des Etats Unis d’être instruit de cette disposition ainsi que de celles qui ont été notifiées plus haut, et le Soussigné Se propose de converser ultérieurement avec Mr. Madison à ce Sujet.
Le Soussigné prie Mr. Le Sécrétaire d’Etat de vouloir bien porter à la connaissance de Monsieur Le Président des Etats Unis l’objet de la présente note et en même tems il a l’honneur de l’assurer de Son respect et de Sa parfaite consideration.
L. A. Pichon
 
Condensed Translation
Notes that on 16 Mar. he informed JM of dispatches that had been addressed to him jointly by the commanders of the French military and naval forces recently arrived at Saint-Domingue. These dispatches oblige him to take the steps he had anticipated in a previous note about Guadeloupe. Recent events in Saint-Domingue no longer leave any doubt about the plans of black leaders there to reject submission to France and, in effect, to all whites and to all civilized nations. There is no doubt that all nations under the rule of law, especially those which harbor slaves within their society, are interested in reestablishing the previous state of things. The cooperation among European nations proves their conviction in this regard, which must be shared by the U.S. Consequently the French government expects that the U.S. will not allow its citizens to impede or violate international law by trading in munitions or provisions with the rebellious blacks.
The military and naval commanders have taken measures to prevent this trade. Vessels that attempt such commerce will be confiscated. Fearing that these severe measures will result in incidents detrimental to good relations, suggests that the U.S. adopt its own measures to avoid incidents. Such actions will convince France of the sincerity of American assurances relative to the colonies. Foreign trade with Saint-Domingue will be permitted only at Cap Français and Port Républicain. It is essential that these policies be made public. Proposes to converse with JM later on this subject. Requests that JM bring this note to the president’s attention.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 54:229–30). RC in a clerk’s hand, signed by Pichon.



   
   In his letter of 1 Feb. 1802, Pichon had informed JM of trade restrictions enforced by France on the occasion of the rebellion against French authorities on Guadeloupe (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:433–34).



   
   The National Intelligencer reported on 19 Mar. the suspension of trade between the U.S. and Saint-Domingue except at Cap Français and Port Républicain. It also published the text of an 18 Mar. announcement to that effect from Pichon, which also prohibited the transportation of ammunition and provisions to the insurgent blacks. On 24 Mar. the paper printed a translation of General Leclerc’s 16 Feb. order proclaiming Toussaint and Christophe outlaws and the establishment of other provisions tantamount to declaring martial law.


